ORDER
By order filed on June 15, 2017, we suspended respondent Ignatius Chukwuemeka Udeani from the practice of law for a minimum of 30 days, effective June 29, 2017. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Effective as of the date of this order, respondent is conditionally reinstated to the practice of law in Minnesota, subject to his successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, and is placed on disciplinary probation for 2 years subject to the following terms and conditions:
(a)Respondent shall cooperate fully with the Director’s Office -in- its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by its due date. Respondent shall provide to the Director a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of three attorneys who have agreed to be nominated as respondent’s supervisor within 2 weeks from the date of this order. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph (d) below. Respondent shall make active client files available to the Director upon request.
(d) Respondent shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per, calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the - first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent’s supervisor shall file written reports with the Director at least quarterly, or at such more frequent *831intervals as may reasonably be requested by the Director.
2. By June 15,2018, respondent shall file with the Clerk of the Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the written examination required'for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/_ David R. Stras Associate Justice